The opinion of the court was delivered by
Harvey, C. J.:
Plaintiff brought this action under G. S. 1935, 68-419, to recover damages to his automobile which, with his consent, was being driven by another upon a described state highway, and which damages were alleged to have resulted from a defect in the state highway. Defendant’s demurrer to plaintiff’s amended petition was overruled and it has appealed.
The damages to plaintiff’s car grew out of the same circumstances as those involved in the case of Perry v. State Highway Commission, 169 Kan. 382, 219 P. 2d 659, and involves legal questions determined in that case, except the right of plaintiff to sue which is not questioned here.
The judgment of the trial court in this case is affirmed upon the authority of our decision in the Perry case.